Citation Nr: 1410360	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  08-17 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for degenerative joint disease of the right knee status post total arthroplasty, to include as secondary to service-connected degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. All, Associate Counsel
INTRODUCTION

The Veteran had active military service in the United States Army from October 1966 to October 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In April 2012, the Board remanded the appeal for additional development, to include a VA orthopedic examination and opinion.  In November 2012, the RO issued a supplemental statement of the case (SSOC) denying the Veteran's claim.  As will be discussed below, the Board must again remand the issue because the claims file does not reflect substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

In November 2013, the Veteran appeared at a videoconference before the Board.  A transcript of the hearing is associated with the claims file and has been reviewed.

The Board has reviewed both the Veteran's physical claims file and the Veteran's file on the Virtual VA electronic file system to ensure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for degenerative joint disease (DJD) of the right knee status post total arthroplasty, to include as secondary to his service-connected left knee disability.  The Veteran asserts that his service-connected left knee disability has altered his gait and thus aggravated or chronically worsened his right knee disability.  See March 2009 supplemental VA Form 9; July 2012 VA examination report (Veteran "states the right knee became worse because of compensation").

In July 2012, the Veteran was afforded a VA orthopedic examination to determine whether his right knee disability was proximately caused or aggravated by his service-connected left knee disability.  After conducting an appropriate examination, the examiner opined that it was less likely as not that the Veteran's "right knee condition [wa]s proximately due to the service-connected left knee condition."  The examiner, however, failed to offer an opinion regarding the second prong-whether the Veteran's right knee disability was aggravated by his service-connected left knee disability.  Both prongs must be addressed by the examiner under a theory of secondary service connection.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Although, the Board specifically directed the RO to obtain an opinion addressing whether the Veteran's "service-connected left knee disability aggravates the right knee," this opinion was not obtained.  See April 2012 remand.  The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA "a concomitant duty to ensure compliance with the terms of the remand."  Stegall, 11 Vet. App. at 270.  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, "the Board itself errs in failing to insure compliance."  Id.  Moreover, the Court has held that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 C.F.R. § 3.159(c)(4) (2013).

Thus, because the July 2012 opinion is inadequate, the Board must remand for additional development.  To insure that the necessary medical opinions are obtained, the Board requests that the examiner use the specific language emphasized in the directives below when offering the sought after opinions.


Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's right knee disability claim to the July 2012 VA examiner for an addendum opinion.  (If the examiner is no longer available, forward the claims file to an appropriate VA medical professional.)  The entire claims file, and a copy of this remand, must be provided to and reviewed by the examiner.

After reviewing the record, the examiner must offer all of the following opinions (using the emphasized language):

(a) Whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's right knee disability was caused by or due to the Veteran's active service.

(b) Whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's right knee disability was caused by or due to the Veteran's service-connected left knee disability.

(c) Whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's right knee disability was aggravated or chronically worsened by the Veteran's service-connected left knee disability.

The examiner must provide a rationale for all opinions expressed.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  After the requested opinions have been obtained, they should be reviewed to insure compliance with the directives of this remand.  If an opinion is deficient in any manner, it should be returned to the examiner for corrective action.

3.  Following completion of the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted, a SSOC should be furnished to the Veteran and his representative.  An appropriate period of time should be allowed for response before the case is returned to the Board.

No action is required of the Veteran until he is notified by the VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

